Citation Nr: 0518456	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right and left foot.

2.  Entitlement to service connection for peripheral vascular 
disease to the right and left foot.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In April 2005, the veteran testified at a 
videoconference hearing before the undersigned.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
peripheral neuropathy of the feet is due to an inservice cold 
injury.

2.  Resolving reasonable doubt in the veteran's favor, 
peripheral vascular disease of the feet is due to an 
inservice cold injury..


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
peripheral neuropathy of the feet was incurred during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Resolving reasonable doubt in the veteran's favor, 
peripheral vascular disease of the feet was incurred during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran testified in April 2005 that he suffered cold 
injuries to the feet and legs while on winter maneuvers in 
the mountains near Czechoslovakia while serving with the 
infantry in Germany.  After sustaining his injury, his 
sergeant reportedly allowed him to transfer to a military 
police (MP) unit where he was allowed to ride in a jeep while 
performing his duties and therefore had fewer problems with 
his feet and legs.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As reported above, the veteran claims that he suffered cold 
injuries to the feet and legs while on winter maneuvers in 
the mountains near Czechoslovakia while in the infantry 
serving in Germany and was thereafter transferred to an MP 
unit.  His DD Form 214 shows he served with 8th Infantry 
Regiment and that he received the Army Occupation Medal for 
service in Germany.  Moreover, in December 2003, the RO 
received a letter from a buddy of the veteran who reported 
that he served with the claimant in 1954-1955 in Germany and 
during this time the veteran was transferred to a "Special 
Police Platoon" because of problems with his feet and legs.

Lay witnesses are competent under the law to describe what 
they experienced and saw while in military service.  Because 
the record contains evidence that verifies the fact that the 
veteran served in the infantry in Germany and had lower 
extremity problems at that time, the Board finds that the 
record contains credible evidence that the appellant actually 
had feet and leg cold injuries while on active duty.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Next, the Board finds that the post-service record includes 
competent medical evidence provided by a July 2002 VA 
examiner who found that the appellant had current foot 
disabilities due to a cold injury.  Specifically, the 
examiner after reviewing the available clinical records, 
taking the appellant's history, and conducting an examination 
opined that the veteran had suffered cold injuries of the 
feet with peripheral neuropathy and vascular disease due to 
those cold injuries.

The record does not include the veteran's service medical 
records.  Additionally, no treatment records showing 
complaints, diagnoses, or treatment any foot disability for 
more than 40 years following his 1955 separation from 
military service are available.  Additionally, there is no 
independent evidence showing that he was transferred to a 
different unit after sustaining a cold injury to the feet.  

However, the veteran and his buddy are competent under the 
law to describe what they experienced and saw while in 
military service, the claimant's DD Form 214 shows he served 
in Germany in the infantry, and the July 2002 VA examiner's 
opinion stands uncontradicted by any competent evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that peripheral neuropathy and 
vascular disease of the feet were incurred during his 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  Accordingly, service connection for 
peripheral neuropathy and peripheral vascular disease of the 
feet are granted. 

The appeal is allowed.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed. 


ORDER

Service connection for peripheral neuropathy and peripheral 
vascular disease of the feet is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


